Citation Nr: 1333510	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-32 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to an initial rating higher than 10 percent anxiety disorder.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nathan D. Brewer, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter-in-Law



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued a noncompensable rating for bilateral hearing loss.  Then, in a March 2010 rating decision, the RO granted service connection for a mental disorder and assigned a 10 percent rating for the disability effective January 21, 2010.  In a June 2010 rating decision, the RO denied service connection for erectile dysfunction.  

A Board hearing was held in October 2012.  At this hearing, the Veteran's representative indicated his belief that an RO Decision Review Officer was in the process of increasing the rating for the anxiety disorder to 50 percent.  However, the most recent rating decision dated in July 2013 (and entered into Virtual VA, VA's computer data storage) still shows the disability to be rated at 10 percent. 

The appeal is being REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

With regard to the erectile dysfunction issue, an April 2010 private treatment record shows a diagnosis of erectile dysfunction.  In February 2013, a clinical psychologist submitted a statement indicating that the Veteran's erectile dysfunction was "more likely than not caused by" his service-connected anxiety disorder, "given no organic basis has been established."  Under these circumstances, the Board finds that a VA examination with opinion is necessary to assist the Veteran with his appeal.

With respect to the claim for a higher rating for the service-connected anxiety disorder, the Board notes that the Veteran was last afforded a VA examination in March 2010.  At that time, a GAF score of 70 was provided and the examiner opined that his mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  Since that time, the Veteran has testified that he is anxious "all the time," doesn't sleep, has bad nightmares continuously, and wants "to hurt people all the time."  He has also submitted an opinion from his treating psychologist who opined that the Veteran has occupational and social impairment with deficiencies in most areas.  See February 2013 statement.  As this evidence appears to indicate that his disability has worsened, the Board finds that another VA examination is appropriate.

Regarding the claim for a compensable rating for bilateral hearing loss, it appears that the last VA audiological examination was in May 2009.  Since then, a December 2009 VA treatment record notes the Veteran complaining of worsening hearing.  Additionally, private and VA audiometry appear to show increasing puretone thresholds suggesting his hearing may have worsened.  Under these circumstances, a VA audiological examination for rating purposes is in order. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to associate with the claims file all updated VA treatment records relevant to the claims on appeal.

2.  After completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his erectile dysfunction.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50 percent or higher degree of probability) that the currently diagnosed erectile dysfunction: (i) began during or was etiologically related to service; and if not (ii) was caused by or aggravated by his service-connected anxiety disorder.

The examiner should specifically consider and comment on the February 2013 opinion statement concluding that the Veteran's erectile dysfunction is secondary to his service-connected mental disorder.

A complete rationale for all opinions should be provided.

3.  The Veteran should also be scheduled for a VA psychiatric examination to determine the severity of his service-connected anxiety disorder.  It is imperative that the claims folder be reviewed in conjunction with the examination.  The examiner should assign a Global Assessment of Functioning (GAF) score, and report symptoms and the degree of social and occupational impairment to allow for application of VA rating criteria. 

4.  The Veteran should also be scheduled for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Audiological test results should be reported to allow for application of VA rating criteria for hearing loss.

5.  After completion of the above and any further development deemed necessary by the RO, the issues on appeal should be readjudicated (to include a secondary theory of service connection for erectile dysfunction).  The Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review. 	

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



